TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00092-CR




                                  Ricci Renee Robbins, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 04-1128-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 In November 2005, appellant Ricci Renee Robbins pleaded guilty to interfering with

child custody. See Tex. Penal Code Ann. § 25.03 (West Supp. 2007). The trial court deferred

adjudication and placed appellant on community supervision. The State subsequently moved to

adjudicate. Following a hearing on February 6, 2007, the court found that appellant had violated

the terms of her supervision, adjudicated her guilty, and sentenced her to two years in state jail and

a $1,000 fine.

                 In her only point of error, appellant contends that the evidence was insufficient to

support the decision to adjudicate. She relies on article 42.12, section 5(b), which, as amended

effective June 15, 2007, provides that the decision to adjudicate is appealable in the same manner

as the decision to revoke community supervision in cases in which adjudication was not deferred.

Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2007). The amended section 5(b) only
applies, however, to adjudication hearings held on or after the effective date of the amendment. Act

of May 28, 2007, 80th Leg., R.S., ch. 1308, § 53, 2007 Tex. Sess. Law Serv. 4404, 4421. Because

the adjudication hearing in this cause was conducted before June 15, 2007, no appeal may be taken

from the decision to adjudicate. See Act of May 29, 1989, 71st Leg., R.S., ch. 785, § 4.17, 1989

Tex. Gen. Laws 3471, 3501; Olowosuko v. State, 826 S.W.2d 940, 942 (Tex. Crim. App. 1992).

Because the point of error presents nothing for review, it is overruled.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: December 20, 2007

Do Not Publish




                                                 2